         Case 20-42492       Doc 167 Filed 03/10/21 Entered 03/10/21 07:30:43                  Desc BK
                                    Hearing Notice v2 Page 1 of 1
Form ntchrgBKv2

                                  UNITED STATES BANKRUPTCY COURT
                                         Eastern District of Texas

                                        Bankruptcy Case No.: 20−42492
                                                 Chapter: 11
                                          Judge: Brenda T. Rhoades

In Re:

Spherature Investments LLC


                     NOTICE OF COURT PROCEEDING BY TELEPHONIC HEARING

A telephonic hearing will be held on

Tuesday, March 16, 2021

at

02:30 PM

to consider and act upon document 125 − Motion Of The Official Committee Of Unsecured Creditors For An Order
Clarifying The Requirements To Provide Access To Confidential Or Privileged Information Filed by Official
Committee of Unsecured Creditors (Attachments: # 1 Proposed Order) (Warner, Michael) filed as document number
125 .

Conference Telephone Number: 1−888−675−2535
Conference Access Code: 4225607
Conference Security Code: 1799

Please review the instructions contained in the following link for all telephonic hearings before Judge Rhoades:
http://www.txeb.uscourts.gov/content/judgerhoades. The information can be found by accessing the Courts webpage
at www.txeb.uscourts.gov and choosing Judges Info, then choosing Judge Rhoades, and then choosing Telephonic
Hearing tab. Parties may request a video or live hearing by filing a timely request explaining the need for such
hearing.

Dated: Wednesday, March 10, 2021

                                                         Jason K. McDonald
                                                         Clerk, U.S. Bankruptcy Court
